DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Feb. 8, 2021. 
Claims 1-14 are pending. Claim 1 has been amended.


Response to Arguments
1.	Applicant’s arguments with respect to amended claim 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 2, 4, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US Publication No. 2014/0375814 A1) in view of Lee (US Publication No. 2008/0055411 A1) and further in view of Tsukada et al. (US Publication No. 2005/0151845 A1) and Baeumchen (US Publication No. 2015/0368881 A1).

Regarding claim 1,
Ishimoto et al. meets the claim limitations, as follows:
A shovel comprising:
a lower traveling body; (i.e. a clawler-type vehicular structure 2  )(Fig. 1, para[0040])
an upper rotating body rotatably mounted on the lower traveling body; (i.e. an upper swiveling structure 3)( Fig. 1, para[0040])
a cab mounted on the upper rotating body; (i.e. the operator's cab 4)( Fig. 1, para[0040])
an operator’s seat in the cab (i.e. the operators’ seat in the operator’s cab 4)(Fi.g 1 and 4, para[0002], [0010])
a left monitor mounted on a left pillar inside the cab; (i.e. a monitor 34 is provided at a pillar 33.)(Fig. 4, para[0044])
a left camera mounted on a left (i.e. Fig. 1 and 3 show the left side camera on an upper swiveling structure 3.)(Fig. 1 and 3) and configured to capture an image of an area on a left side of the upper rotating body; (i.e. a left side surveillance camera (left side camera) 30L )(Fig. 3, para[0043])
a right camera mounted on a right (i.e. Fig. 1 and 3 show the right side camera on an upper swiveling structure 3.)(Fig. 1 and 3)and configured to capture an image of an area on a right side of the upper rotating body; (i.e. a right side surveillance camera (right side camera) 30R)( Fig. 3, para[0043])
a hardware processor configured to control both the left monitor (i.e. display controller controls monitor 34),(Fig. 7) 
wherein the hardware processor is configured to cause the left monitor to continuously display a mirror image generated from the image captured by the left camera (i.e. The camera image TL taken by the left side camera 30L (image TL)), and to cause (i.e. the camera  generated from the image captured by the right camera. (i.e. an image selector section 46  selects one or more images to be displayed on the monitor from a plural number of camera images and the bird's eye image. FIG. 9A is an example to display the two camera images TL and LR taken by the left side camera 30L and the right side camera 39R on the image display section 35. Fig. 9B shows a single camera image is displayed entirely of the image display section 35 of the monitor 34. )(Fig. 7 and 9, para[0047]-[0049] ad [0057]-[0061])
Ishimoto et al. does not explicitly disclose the following claim limitations:
a left operation lever provided on a left side of the operator's seat; 
a right operation lever provided on a right side of the operator's seat; 
a right monitor mounted on a right pillar in front of the right operation lever inside the cab;
However, in the same field of endeavor Tsukada discloses the deficient claim limitations, as follows:
an operator's seat in the cab (i.e. the operator's seat 6 within the cab 4 );(Fig. 2, para[0058]) 
a left operation lever provided on a left side of the operator's seat  (i.e. the left hand control lever on the left side of operator's seat 6 within the cab 4 as shown in Fig. 2.);(Fig. 2, para[0058])  
a right operation lever provided on a right side of the operator's seat  (i.e. the right hand control lever on the right side of operator's seat 6 within the cab 4 as shown in Fig. 2.);(Fig. 2, para[0058])  
a right monitor mounted on a right pillar in front of the right operation lever inside the cab (i.e. Fig. 2 shows the display 13 is mounted on the right pillar 7 in front of right hand control lever .);(Fig. 2, para[0038] and [0058])  
Also the same field of endeavor Lee discloses the claim limitations, as follows:
A left monitor to continuously display image captured by the left camera and a right monitor inside the cab continuously display image captured by the right camera; (i.e. the monitoring system further includes a pair of separate-type display devices 40 for receiving and outputting image signals of the right and left sides inputted through the front and rear view cameras 10 and 20 and the side view cameras 30.  )(Fig. 4, para[0032])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto’s teaching of a left monitor on left pillar inside the cab to display image signal of left side inputted through the left camera with Tsukada’s teaching of a right monitor on the right pillar inside the cab in front of the operation lever to display image signal of right side inputted through the right camera as taught by Lee’s teaching of a pair of separate-type display devices to mount the left and right monitor on the left and right pillar in front of the left and right operation levers inside the cab, the motivation being to provide the operator easy to view the left and right view in the cab and control left and right hand control levers.
Ishimoto et al., Tsukada’s and Lee do not explicitly disclose the following claim limitations:
a left camera mounted on a left front end of the upper rotating body configured to capture an image of an area on a left side of the upper rotating body;
a right camera mounted on a right ;
However, in the same field of endeavor Baeumchen discloses the deficient claim limitations, as follows:
a left camera mounted on a left front end of the upper rotating body configured to capture an image of an area on a left side of the upper rotating body (i.e. A second monitoring camera 8 is a side camera for monitoring the left-hand side of the construction machine 1 in the direction of travel T. );(Fig. 1-2, para[0030])
a right camera mounted on a right front end of the upper rotating body and configured to capture an image of an area on a right side of the upper rotating body (i.e. the third monitoring camera 9 is a side camera for monitoring the right-hand side of the construction machine in the direction of travel T. );(Fig. 1-2, para[0030])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto, Tsukada’s  and Lee’s teaching with Baeumchen to install the left and right cameras at the front side, the motivation being to make it possible to monitor visually operations to the side of the construction machine 1 (Baeumchen para[0027]).

Regarding claim 2, the rejection of claim 1 is incorporated herein.
Lee meets the claim limitations, as follows:
The shovel according to claim 1, wherein the left monitor and the right monitor are mounted at a same height relative to a reference horizontal surface (Fig. 4).
 
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Ishimoto et al. meets the claim limitations, as follows:
The shovel according to claim 1, further comprising: 
a back monitor mounted on (i.e. a monitor 34 is provided at a pillar 33.)(Fig. 4, para[0044])
a back camera configured to capture an image of an area on a rear side of the upper rotating body (i.e. a rear ward surveillance camera (rearward camera) 30B),(Fig. 3A, para[0043]) 
wherein the hardware processor is configured to cause the back monitor to continuously display a mirror image generated from the image captured by the back camera. (i.e. an image selector section 46  selects one or more images to be displayed on the monitor from a plural number of camera images and the bird's eye image. )(Fig. 7, para[0047]-[0049])
Ishimoto et al. does not explicitly disclose the following claim limitation of “a back monitor mounted on an upper portion of the right pillar”. However, placement of monitor is an obvious matter of design choice to facilitate image display, just like Lee disclose in Fig. 4 the pair of monitor are placed near the dashboard to improve image display. Or Tsukada’s teaching of right monitor on the right pillar.


Regarding claim 5, the rejection of claim 1 is incorporated herein.
Ishimoto meets the claim limitations, as follows:
The shovel according to claim 1, wherein a mounting height of each of the left camera and the right camera is between a height of a platform of the upper rotating body and a height of an upper surface of the cab (i.e. a right side surveillance camera (right side camera) 30R and a left side surveillance camera (left side camera) 30L as shown in Fig. 1).(Fig. 1 and 3A)
  
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Lee meets the claim limitations, as follows:
The shovel according to claim 1, further comprising, 
a camera drive mechanism configured to adjust a direction of each of a plurality of cameras including the left camera and the right camera, wherein the camera drive mechanism is operated through an operating device disposed inside the cab.(i.e. the side view cameras can be rotated by a direction-adjusting switch of the controller.)(para[0020])
 

Lee  meets the claim limitations, as follows:
The shovel according to claim 1, wherein the hardware processor is configured to adjust a range displayed on each of thy left monitor and the right monitor in accordance with an operation through an operating device disposed inside the cab. (i.e. the side view cameras can be rotated by a direction-adjusting switch of the controller.)(para[0020])

Regarding claim 9, the rejection of claim 1 is incorporated herein.
Ishimoto et al. meets the claim limitations, as follows:
The shovel according to claim 1, wherein the mirror image generated from the image captured by the left camera is a mirror image of at least a part of the area on the left side of the upper rotating body (i.e. The camera image TL taken by the left side camera 30L (image TL) in Fig. 9), and the mirror image generated from the image captured by the right camera is a mirror image of at least a part of the area on the right side of the upper rotating body (i.e. the camera image LR taken by the right side camera 30R (image TR) in Fig. 9). (Fig. 7 and 9, para[0047]-[0049] ad [0057]-[0061])

Regarding claim 10, the rejection of claim 1 is incorporated herein.
Ishimoto et al. meets the claim limitations, as follows:
The shovel according to claim 1, wherein the hardware processor (i.e. Display controller)(Fig. 7) is configured to cause the mirror image generated from the image captured by the left camera  (i.e. FIG. 9A is an example to display the two camera images TL and LR taken by the left side camera 30L and the right side camera 39R on the image display section 35. Fig. 9B shows a single camera image is displayed entirely of the image display section 35 of the monitor 34. )(Fig. 7 and 9, para[0047]-[0049] ad [0057]-[0061])
Ishimoto et al. does not explicitly disclose the following claim limitation of a right monitor. However, in the same field of endeavor Tsukada discloses the deficient claim limitations, as follows:
the right monitor to constantly display the mirror image generated from the image captured by the right camera while the right monitor is in operation (i.e. Fig. 2 shows the display 13 is mounted on the right pillar 7 in front of right hand control lever.  The images of a monitor camera is displayed constantly on a monitor screen);(Fig. 2, para[0015], [0038] and [0058])  
Also the same field of endeavor Lee discloses the claim limitations, as follows:
A left monitor to continuously display image captured by the left camera and a right monitor inside the cab continuously display image captured by the right camera; (i.e. the monitoring system further includes a pair of separate-type display devices 40 for receiving and outputting image signals of the right and left sides inputted 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto’s teaching of a left monitor on left pillar inside the cab to display image signal of left side inputted through the left camera with Tsukada’s teaching of a right monitor on the right pillar inside the cab in front of the operation lever to display image signal of right side inputted through the right camera as taught by Lee’s teaching of a pair of separate-type display devices, the motivation being to provide the operator easy to view the left and right view in the cab and control left and right hand control levers.

Regarding claim 11, the rejection of claim 1 is incorporated herein.
Ishimoto et al. meets the claim limitations, as follows:
The shovel according to claim 1, wherein the left monitor and the right monitor are mounted at positions that do not obstruct opening or closing of a front window of the cab (i.e. a monitor 34 provided at a pillar 33 does not obstruct the opening and closing the front window.)(Fig. 4, para[0044])
Ishimoto et al. does not explicitly disclose the following claim limitation of a right monitor. However, in the same field of endeavor Tsukada discloses the deficient claim limitations, as follows:
the right monitor of a front window of the cab (i.e. Fig. 2 shows the display 13 is mounted on the right pillar 7 in front of right hand control lever.  );(Fig. 2, para[0015], [0038] and [0058])  

A left monitor to continuously display image captured by the left camera and a right monitor inside the cab continuously display image captured by the right camera; (i.e. the monitoring system further includes a pair of separate-type display devices 40 for receiving and outputting image signals of the right and left sides inputted through the front and rear view cameras 10 and 20 and the side view cameras 30.  )(Fig. 4, para[0032])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto’s teaching of a left monitor on left pillar inside the cab to display image signal of left side inputted through the left camera with Tsukada’s teaching of a right monitor on the right pillar inside the cab in front of the operation lever to display image signal of right side inputted through the right camera as taught by Lee’s teaching of a pair of separate-type display devices, the motivation being to provide the operator easy to view the left and right view in the cab and control left and right hand control levers.

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Tsukada et al. meets the claim limitations, as follows:
The shovel according to claim 1, wherein the left monitor and (i.e. it is desirable to give off an alert sound for a time period of several seconds to several tens second in addition to the display of an alert message on the monitor screen. It implies that the display may include built-in speaker.).(para[0044])
a right monitor. However, in the same field of endeavor Tsukada discloses the deficient claim limitations, as follows:
the right monitor of a front window of the cab (i.e. Fig. 2 shows the display 13 is mounted on the right pillar 7 in front of right hand control lever.  );(Fig. 2, para[0015], [0038] and [0058])  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto’s teaching with Tsukada’s to add a speaker into monitor, the motivation being to alert the operator.

Regarding claim 13, the rejection of claim 2 is incorporated herein.
Tsukada et al. meets the claim limitations, as follows:
The shovel according to claim 12, wherein the hardware processor is configured to output an alarm sound from the built-in speaker of the left monitor in response to detection of an obstacle on a left side of the shovel, and to output an alarm sound from the built-in speaker of the right monitor in response to detection of an obstacle on a right side of the shovel. (i.e. it is desirable to give off an alert sound for a time period of several seconds to several tens second in addition to the display of an alert message on the monitor screen. It implies that the display may include built-in speaker.).(para[0044])

Regarding claim 14,

A shovel comprising:
a lower traveling body; (i.e. a clawler-type vehicular structure 2  )(Fig. 1, para[0040])
an upper rotating body rotatably mounted on the lower traveling body; (i.e. an upper swiveling structure 3)( Fig. 1, para[0040])
a cab mounted on the upper rotating body; (i.e. the operator's cab 4)( Fig. 1, para[0040])
an operator’s seat in the cab (i.e. the operators’ seat in the operator’s cab 4)(Fi.g 1 and 4, para[0002], [0010])
a left monitor mounted on a left pillar inside the cab; (i.e. a monitor 34 is provided at a pillar 33.)(Fig. 4, para[0044])
a left camera configured to capture an image of an area on a left side of the upper rotating body; (i.e. a left side surveillance camera (left side camera) 30L )(Fig. 3, para[0043])
a right camera configured to capture an image of an area on a right side of the upper rotating body; (i.e. a right side surveillance camera (right side camera) 30R)( Fig. 3, para[0043])
a hardware processor configured to control both the left monitor (i.e. display controller controls monitor 34),(Fig. 7), the hardware processor being configured to cause the left monitor to continuously display a mirror image generated from the image captured by the left camera (i.e. The camera image TL taken by the left side camera 30L (image TL)), and to cause (i.e. the camera image LR taken by the right side camera 30R (image TR)) generated from the image captured by the right camera. (i.e. an image selector section 46  selects one or more images to be displayed on the monitor from a plural number of camera images and the bird's eye image. FIG. 9A is an example to display the two camera images TL and LR taken by the left side camera 30L and the right side camera 39R on the image display section 35. Fig. 9B shows a single camera image is displayed entirely of the image display section 35 of the monitor 34. )(Fig. 7 and 9, para[0047]-[0049] ad [0057]-[0061])
Ishimoto et al. does not explicitly disclose the following claim limitations:
a left operation lever provided on a left side of the operator's seat; 
a right operation lever provided on a right side of the operator's seat; 
a right monitor mounted on a right pillar in front of the right operation lever inside the cab;
an operating device configured to change a range of the mirror image displayed on the left monitor and a range of the mirror image displayed on the right monitor.
However, in the same field of endeavor Tsukada discloses the deficient claim limitations, as follows:
an operator's seat in the cab (i.e. the operator's seat 6 within the cab 4 );(Fig. 2, para[0058]) 
a left operation lever provided on a left side of the operator's seat  (i.e. the left hand control lever on the left side of operator's seat 6 within the cab 4 as shown in Fig. 2.);(Fig. 2, para[0058])  
a right operation lever provided on a right side of the operator's seat  (i.e. the right hand control lever on the right side of operator's seat 6 within the cab 4 as shown in Fig. 2.);(Fig. 2, para[0058])  
a right monitor mounted on a right pillar in front of the right operation lever inside the cab (i.e. Fig. 2 shows the display 13 is mounted on the right pillar 7 in front of right hand control lever .);(Fig. 2, para[0038] and [0058])  
Ishimoto et al. and Tsukada do not explicitly disclose the following claim limitations:
an operating device configured to change a range of the mirror image displayed on the left monitor and a range of the mirror image displayed on the right monitor.
However, in the same field of endeavor Lee discloses the claim limitations, as follows:
A left monitor to continuously display image captured by the left camera and a right monitor inside the cab continuously display image captured by the right camera; (i.e. the monitoring system further includes a pair of separate-type display devices 40 for receiving and outputting image signals of the right and left sides inputted through the front and rear view cameras 10 and 20 and the side view cameras 30.  )(Fig. 4, para[0032])
an operating device configured to change a range of the mirror image displayed on the left monitor and a range of the mirror image displayed on the right monitor (i.e. the driver can adjust zoom-in and zoom-out of the cameras and angles of 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto’s teaching of a left monitor on left pillar inside the cab to display image signal of left side inputted through the left camera with Tsukada’s teaching of a right monitor on the right pillar inside the cab in front of the operation lever to display image signal of right side inputted through the right camera as taught by Lee’s teaching of a pair of separate-type display devices to mount the left and right monitor on the left and right pillar in front of the left and right operation levers inside the cab and let driver control the angle of cameras, the motivation being to provide the operator easy to view the left and right view in the cab and control left and right hand control levers.


2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US Publication No. 2014/0375814 A1) in view of Lee (US Publication No. 2008/0055411 A1) and further in view of Yumiba et al. (US Publication No. 2011/0025848 A1) and Tsukada et al. (US Publication No. 2005/0151845 A1) and Baeumchen (US Publication No. 2015/0368881 A1).

Regarding claim 3, the rejection of claim 1 is incorporated herein.
Ishimoto et al. and Lee do not explicitly disclose the following claim limitations:
The shovel according to claim 1, wherein a screen size of each of the left monitor and the right monitor is at least 7 inches.

wherein a screen size of each of the left monitor and the right monitor is at least 7 inches.(i.e. The currently-available monitors display an image of the peripheral area of a vehicle are as small as 7 to 10 inches in size.  )(para[0012])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto and Baeumchen with Lee and Yumiba to use 7-10 inches monitor to display, the motivation being to provide the operator the best view of surrounding area.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US Publication No. 2014/0375814 A1) in view of Lee (US Publication No. 2008/0055411 A1) and further in view of Schofield et al. (US Publication No. 2002/0003571 A1) and Tsukada et al. (US Publication No. 2005/0151845 A1) and Baeumchen (US Publication No. 2015/0368881 A1).

Regarding claim 6, the rejection of claim 1 is incorporated herein.
Ishimoto et al. and Lee do not explicitly disclose the following claim limitations:
The shovel according to claim 1, wherein a horizontal angle of view of each of the left camera and the right camera is 20 to 70 degrees.
However, in the same field of endeavor Schofield et al. discloses the deficient claim limitations, as follows:
wherein a horizontal angle of view of each of the left camera and the right camera is 20 to 70 degrees.(i.e. video camera 2645 is fixedly mounted to the mirror 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ishimoto and Baeumchen with Lee and Schofield to mount the cameras away from the side of the vehicle of an angle of approximately 45 degrees, the motivation being to provide the operator the best view of surrounding area.

Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488